DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 06/03/2022.  Claims 21, 23-24, 26, 28-29, 31, and 33-34  have been amended.  Claims 1-20 have been canceled.  Claims 21-35 are pending in this Office Action. Accordingly, this action has been made FINAL.

Remark
The amendment filed on 06/03/2022 overcomes the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection.  
Applicant’s argument regarding the 35 USC § 101 rejection of claims 21-35 have been considered.  The  35 USC § 101 rejection of claims is withdrawn.

Allowable Subject Matter
Claims 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of made of records do not teach or fairly suggest the combination of claimed elements including associating the first data structure with a selected profile out of a plurality of profiles that based on a uniform resource locator of the origin of the first data structure, the new user profile loaded from outside of a Web portal, and reusing the already defined declarative mapping determined from the new user profile as recited in independent claim 21, and similar claimed elements in claims26, and 31.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




08/27/2022
/THU NGUYET T LE/Primary Examiner, Art Unit 2162